Case 2:20-cv-04204-AB-PJW Document 1-3 Filed 05/08/20 Page 1 of 2 Page ID #:86




              Exhibit B
Electronically FILED by Superior Court of California, County of Los Angeles on 04/13/2020 03:55 PM Sherri R. Carter, Executive Officer/Clerk of Court, by S. Bolden,Deputy Clerk
                     Case 2:20-cv-04204-AB-PJW Document 1-3 Filed 05/08/20 Page 2 of 2 Page ID #:87
                                                                                                                                                                              POS-010
             ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address):                                                              FOR COURT USE ONLY
               Kaveh Elihu, 268249
               Employee Justice Legal Group
               3055 Wilshire Boulevard, Suite 1120
               Los Angeles, CA 90010
                   TELEPHONE NO.: (213) 382-2222
                 ATTORNEY FOR (Name):

             SUPERIOR COURT OF CALIFORNIA, COUNTY OF
            Superior Court of California, Los Angeles County
            111 N. Hill Street
            Los Angeles, CA 90012-3117
                 PLAINTIFF/PETITIONER:              Margoth Siguenza, an individual                                               CASE NUMBER:


                                                                                                                                 20STCV13898
            DEFENDANT/RESPONDENT:                   Brookdale Employee Services, LLC., et al.
                                                                                                                                 Ref. No. or File No.:

                                               PROOF OF SERVICE OF SUMMONS                                                        3047
           1. At the time of service I was a citizen of the United States, at least 18 years of age and not a party to this action.
           2. I served copies of:
                                                                                                                                                              BY FAX
           Complaint, Civil Case Cover Sheet, Summons on Complaint, Notice, Notice of E-Filing Confirmation, Notice of Case Assignment -
           Unlimited Civil Case


           3. a. Party served: BROOKDALE EMPLOYEE SERVICES, LLC, a Delaware limited liability company
               b. Person Served: Kaitlyn Mannix -CSC - Person Authorized to Accept Service of Process

          4. Address where the party was served:               2710 Gateway Oaks Drive, Suite 150N
                                                               Sacramento, CA 95833
          5. I served the party
               a. by personal service. I personally delivered the documents listed in item 2 to the party or person authorized to
                  receive service of process for the party (1) on (date): 04/10/2020                (2) at (time): 1:15PM
          6. The "Notice to the Person Served" (on the summons) was completed as follows:




                 d. on behalf of:

                 BROOKDALE EMPLOYEE SERVICES, LLC, a Delaware limited liability company
                 under: Other: Limited Liability Company
          7. Person who served papers
             a. Name:        Tyler Anthony DiMaria
             b. Address:     One Legal - P-000618-Sonoma
                                            1400 North McDowell Blvd, Ste 300
                                            Petaluma, CA 94954

             c. Telephone number: 415-491-0606
             d. The fee for service was: $ 40.00
             e I am:
                  (3) registered California process server.
                        (i) Employee or independent contractor.
                        (ii) Registration No.: 2006-06
                       (iii) County: Sacramento
           8. I declare under penalty of perjury under the laws of the United States of America and the State of California that the foregoing is true and correct.
           Date:     04/10/2020


                               Tyler Anthony DiMaria
                                (NAME OF PERSON WHO SERVED PAPERS)                                                                       (SIGNATURE)
             Form Adopted for Mandatory Use                                                                                                                 Code of Civil Procedure, § 417.10
           Judicial Council of California POS-010
                   [Rev. Jan 1, 2007]                                PROOF OF SERVICE OF SUMMONS
                                                                                                                                               OL# 14632525
